DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-13 and 17 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Berntorp et al. (U.S. Patent Application Publication No. US 2018/0120843 A1) (hereafter referred to as “Berntorp”).  
	With regard to claim 1, Berntorp describes receiving an uncompressed image from a camera (see Figure 1E, element 171 and refer for example to paragraph [0048]); generating a compressed image by performing a compression process on the uncompressed image, wherein a decompressed image is generated as a byproduct during the compression process (see Figure 6, element 610 and refer for example to paragraphs [0066]-[0069], where the encoded image data corresponds to applicant’s compressed image, and the where the decoded image data corresponds to applicant’s decompressed image); sending the decompressed image to a machine-learning model (see Figure 6, element 610 and refer for example to paragraphs [0066]-[0069], the decoded image data corresponds to applicant’s decompressed image) that was trained using decompressed images (see Figure 6, element 620 and refer for example to paragraph [0072]); generating, by the machine-learning model, an output based on the decompressed image (see Figure 6, element 621 and refer for example to paragraph 
With regard to claim 7, Berntorp describes wherein the output comprise one or more objects detected from the decompressed image by the machine-learning model (see Figure 7 and refer for example to paragraphs [0070] and [0073])).
As to claim 8, Berntorp describes wherein the output comprises a prediction about an environment surrounding the vehicle, and wherein the operational instructions are based on the prediction (see Figures 4C, 5 and 7, and refer for example to paragraphs [0053], [0070] and [0073]).
In regard to claim 9, Berntorp describes wherein the prediction is generated by the machine-learning model, and wherein the machine-learning model is locally hosted by the first computing system (see Figures 4C, 5 and 7, and refer for example to paragraphs [0053], [0070] and [0073].
With regard to claim 10, Berntorp describes wherein the output comprises a decision for navigating the vehicle, and wherein the operational instructions are based on the decision (see Figures 4C, 5 and 7, and refer for example to paragraphs [0053], [0070] and [0073].
As to claim 11, Berntorp describes wherein the decompressed image is different from the uncompressed image (see Figure 6, element 610 and refer for example to paragraphs [0066]-[0069], where the encoded image data corresponds to applicant’s compressed image, and the where the decoded image data corresponds to applicant’s decompressed image).

With regard to claim 13, Berntorp describes one or more non-transitory computer-readable storage media embodying software that is operable when executed by a first computing system (refer for example to paragraph [0075]) to receive an uncompressed image from a camera (see Figure 1E, element 171 and refer for example to paragraph [0048]); generate a compressed image by performing a compression process on the uncompressed image, wherein a decompressed image is generated as a byproduct during the compression process  (see Figure 6, element 610 and refer for example to paragraphs [0066]-[0069], where the encoded image data corresponds to applicant’s compressed image, and the where the decoded image data corresponds to applicant’s decompressed image); send the decompressed image (see Figure 6, element 610 and refer for example to paragraphs [0066]-[0069], the decoded image data corresponds to applicant’s decompressed image) to a machine-learning model that was trained using decompressed images (see Figure 6, element 620 and refer for example to paragraph [0072]); generate, by the machine-learning model, an output based on the decompressed image (see Figure 6, element 621 and refer for example to paragraph [0068]); and provide operational instructions to a vehicle based on the output (see Figure 1E, elements 182 and 190 refer for example to paragraph [0053]).
As to claim 17, Berntorp describes one or more non-transitory computer-readable storage media embodying instructions and one or more processors coupled to the storage media and operable to execute the instructions (refer for example to paragraph .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 14-16 and 18-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Berntorp et al. (U.S. Patent Application Publication No. US 2018/0120843 A1) (hereafter referred to as “Berntorp”) in view of Strong et al. (U.S. Patent Application Publication No. US 20/ A1) (hereafter referred to as “Strong”) or el Kaliouby et al. (U.S. Patent Application Publication No. US 20/ A1) (hereafter referred to as “el Kaliouby”).
	The examiner is providing applicant a copy of U.S. Patent Provisional Application No. 62/611,536 (filed on December 28, 2017).
	The examiner is providing applicant a copy of U.S. Patent Provisional Application No. 62/503,485 (filed on May 9, 2017).
	The arguments advanced in section 6 above, as to the applicability of Berntorp, are incorporated herein.

Strong discloses an analytic image format for visual computing which discloses processing compressed and decompressed image data in a neural network (see Figures 24A-C and refer for example to paragraph [0326]) and provides for the compressed image in a non-volatile storage of the first computing system and transmitting the compressed image to a second computing system, wherein the second computing system is configured to train the machine-learning model (see Figure 1 and refer for example to paragraphs [0326] through [0332]).
el Kaliouby discloses a cognitive state evaluation for vehicle navigation system which discloses processing compressed and decompressed image data in a neural network (see Figure 8 and refer for example to paragraph [0074]) and provides for the compressed image in a non-volatile storage of the first computing system and transmitting the compressed image to a second computing system, wherein the second computing system is configured to train the machine-learning model (see Figure 20 and refer for example to paragraphs [0134] and [0135]).
Given the teachings of the two references and the same environment of operation, namely that of processing compressed and decompressed image data in a neural network, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Berntorp system in 
In regard to claims 3, 15 and 19, Strong describes wherein the second computing system generates a decompressed training image by decompressing the compressed image, and wherein the machine-learning model is trained based on the decompressed training image (see Figure 1 and refer for example to paragraphs [0326] through [0332]). el Kaliouby describes wherein the second computing system generates a decompressed training image by decompressing the compressed image, and wherein the machine-learning model is trained based on the decompressed training image (see Figure 20 and refer for example to paragraphs [0134] and [0135]).
With regard to claims 4, 16 and 20, Strong describes wherein the machine-learning model is transmitted to the first computing system after being trained on the second computing system (see Figure 1 and refer for example to paragraphs [0326] through [0332]). el Kaliouby describes wherein the machine-learning model is transmitted to the first computing system after being trained on the second computing system (see Figure 20 and refer for example to paragraphs [0134] and [0135]).
As to claim 5, Strong describes wherein the machine-learning model is trained in a cloud, and wherein the machine-learning model is downloaded onto the first computing system from the cloud after being trained (see Figure 1 and refer for example 
In regard to claim 6, Strong describes wherein the machine-learning model receives one or more coefficients synchronized from the cloud after the machine-learning model being downloaded onto the first computing system (see Figure 1 and refer for example to paragraphs [0326] through [0332]).  el Kaliouby describes the machine-learning model receives one or more coefficients synchronized from the cloud after the machine-learning model being downloaded onto the first computing system (see Figure 20 and refer for example to paragraphs [0134] and [0135]).

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sano (‘182) and (‘888), Zijderveld, Verbist, Turcot, Sridharan, Lester, Ghafarianzadeh, Homayounfar, Yosinski, Leduc, Ma, Zhang, Bai (‘253) and (‘254), Mishra, Mota, Huang (‘161) and (‘082), Zhang and Caballero all disclose systems similar to applicant’s claimed invention.  








Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:00am to 1:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
March 29, 2021